Appeal from an order of the Family Court, Monroe County (Joan S. Kohout, J.), entered October 10, 2008 in a proceeding pursuant to Family Court Act article 7. The order, among other things, adjudged that respondent is a person in need of supervision.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent appeals from an order adjudicating her a person in need of supervision based upon her admitted truancy and placing her in the custody of the Commissioner of the Monroe County Department of Social Services for a period of 12 months at a residential facility. The record supports Family Court’s determination that continuation of respondent in her home would be contrary to her best interests, that reasonable efforts aimed at preventing or eliminating the need for placement away from her home were ineffectual, and that her best interests would be served by placement at a residential facility (see Family Ct Act § 754 [2] [a] [i]; see generally Matter of Samantha T., 296 AD2d 869 [2002]; Matter of April FF, 195 AD2d 860 [1993]). Present—Scudder, EJ., Fahey, Peradotto, Garni and Green, JJ.